RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 14a0269p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 JAMES FRAZIER,                                         ┐
                               Petitioner-Appellant,    │
                                                        │
                                                        │       No. 11-4262
        v.                                              │
                                                         >
                                                        │
 CHARLOTTE JENKINS, Warden,                             │
                              Respondent-Appellee.      │
                                                        ┘
                         Appeal from the United States District Court
                          for the Northern District of Ohio at Toledo.
                    No. 3:09-cv-1208—Patricia A. Gaughan, District Judge.
                                 Argued: November 18, 2013
                            Decided and Filed: October 27, 2014

                  Before: MOORE, GIBBONS, and SUTTON, Circuit Judges.

                                     _________________

                                         COUNSEL

ARGUED: David L. Doughten, Cleveland, Ohio, for Appellant. Brenda S. Leikala, OFFICE
OF THE OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellee. ON BRIEF: David
L. Doughten, Cleveland, Ohio, John B. Gibbons, Cleveland, Ohio, for Appellant. Brenda S.
Leikala, OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellee.

        MOORE, J., delivered the opinion of the court, in which GIBBONS, J., joined, and
SUTTON, J. joined in part. SUTTON, J. (pp. 25–27), delivered a separate opinion concurring in
all but Section III.A of the majority opinion.




                                               1
No. 11-4262                        Frazier v. Jenkins                                         Page 2

                                        _________________

                                             OPINION
                                        _________________

        KAREN NELSON MOORE, Circuit Judge.                   An Ohio state-court jury convicted
Petitioner-Appellant, James Frazier, of aggravated murder (with two death-penalty
specifications), aggravated burglary, and aggravated robbery. The jury recommended the death
penalty, and the state-trial-court judge sentenced him to die by lethal injection. After exhausting
his state appeals, Frazier filed a petition for a writ of habeas corpus in federal district court,
arguing inter alia that he is ineligible for the death penalty under Atkins v. Virginia, 536 U.S. 304
(2002), due to his intellectual disability, that his trial counsel provided ineffective assistance, and
that Ohio’s lethal-injection regime is unconstitutional.       The district court denied Frazier’s
petition.   Because the state courts’ decisions were not contrary to, nor an objectively
unreasonable application of, clearly established federal law as defined by the United States
Supreme Court, we AFFIRM the district court’s denial of Frazier’s petition.

                                        I. BACKGROUND

A. Facts

        Early in the morning of March 2, 2004, Frazier brutally murdered Mary Stevenson. The
police found Stevenson’s body at the foot of her bed later that evening. On March 3, the police
searched the dumpster used by Stevenson and other first-floor residents of the apartment
complex, found nothing, and proceeded to search the sealed dumpster used by Frazier and other
residents on the second through tenth floors. In this second dumpster, the police discovered
some of Stevenson’s belongings, as well as a bloody knife, which matched one missing from
Stevenson’s knife block. They also found a bloody t-shirt (size XXL) and pieces of mail
addressed to Frazier near Stevenson’s belongings. Based on this information, investigators
sought, obtained, and executed a search warrant for Frazier’s apartment where they confiscated
two t-shirts that matched the bloody one’s brand, style, and size.

        On March 4, detectives William Seymour and Denise Knight interviewed Frazier in
connection with Stevenson’s murder. They read Frazier his Miranda rights, and he waived them.
No. 11-4262                             Frazier v. Jenkins                                               Page 3

See Joint Appendix (“J.A.”) Vol. 7 at 3252–54 (Seymour Test.); App’x to Writ Vol. 8 at 195
(Miranda waiver).         Det. Seymour testified that Frazier appeared “clearheaded,” that he
understood his rights, and that he was not “under the influence of . . . crack cocaine or alcohol.”
J.A. Vol. 7 at 3252:21–3253:6 (Seymour Test.). During questioning, Frazier gave answers that
the detectives found to be inconsistent with other evidence in the case. Additionally, the police
conducted forensic tests on the knife, t-shirt, and various hairs and bodily fluid samples, which
implicated Frazier.

        On March 9, a grand jury indicted Frazier for aggravated murder with two death-penalty
specifications, in violation of Ohio Revised Code § 2903.01(B); aggravated robbery, in violation
of § 2911.01(A)(3); and aggravated burglary, in violation of § 2911.11(A)(1). J.A. Vol. 1 at
294–95 (Indictment). The state trial court appointed counsel, and counsel, in turn, requested that
the court authorize funds for the employment of a psychologist and a mitigation expert. The
court granted this motion on December 30, 2004.

        Frazier’s counsel hired Dr. Jeffrey L. Smalldon, a board-certified forensic psychologist
with death-penalty experience, to determine whether Frazier was mentally retarded.1                            Dr.
Smalldon met with Frazier twice: on January 12 and May 2, 2005. J.A. Vol. 3 at 1075
(Smalldon Report). He administered a battery of tests, including the Wide Range Achievement
Test–Revision 3 (“WRAT–3”), the Wechsler Adult Intelligence Scale–Third Edition (“WAIS–
III”), the Bender Visual Motor Gestalt Test (“Bender”), the Trail Making Test (Parts A and B),
the Aphasia Screening Test, and the Rotter Incomplete Sentences Blank Test. Dr. Smalldon
considered administering several other tests, but he “concluded that [Frazier’s] limited reading
and comprehension abilities wouldn’t enable him to produce valid profiles on instruments such
as those.” Id. at 1075.




        1
           In 2013, the American Psychiatric Association (“APA”) changed its use of the term “mental retardation”
to “intellectual disability.” See Hall v. Florida, 134 S. Ct. 1986, 1990 (2014) (citing APA, Diagnostic and
Statistical Manual of Mental Disorders 33 (5th ed. 2013) (“DSM–5”)). The federal government has followed suit.
See id. (citing Rosa’s Law, 124 Stat. 2643 (changing terminology in United States Code)); Burbridge v. Comm’r of
Soc. Sec., --- F. App’x ---, 2014 WL 3409645, at *1 n.1 (6th Cir. July 15, 2014) (noting the change in Social
Security Administration regulations). The terms refer to the same condition. For the sake of clarity, we use the
older terminology in this opinion because it was the operative term at the time of the previous proceedings in this
case.
No. 11-4262                               Frazier v. Jenkins                                                   Page 4

         On the WRAT–3, which measures “an individual’s ability levels,” J.A. Vol. 8 at 3525:7–
8 (Smalldon Test.), Frazier scored “within the range . . . typically associated with either mild
mental retardation or borderline intellectual functioning,” J.A. Vol. 3 at 1083 (Smalldon Report).
He could not spell “circle,” “enter,” or “believe”; he could not do “fairly simple, two- and three-
column subtraction problems”; he could not “correctly read words like ‘lame’ and ‘split.’” Id.

         On the WAIS–III, the standard IQ test, Frazier received a Verbal IQ score of 77, a
Performance IQ score of 72, and a Full Scale IQ score of 72.2 Id. On particular WAIS–III
subtests, Frazier struggled. He defined “yesterday” to mean “a day after”; “sentence” meant
“more than one word”; “confide” meant “to ask questions from someone else”; and “ballad”
meant “it’s approved!” Id. at 1083–84 (internal quotation marks omitted). As Dr. Smalldon
noted, Frazier “had no idea how to define words like ‘ponder,’ ‘tranqil’ [sic], ‘reluctant,’ [or]
‘plagiarize.’” Id. at 1084. In his report, Dr. Smalldon noted that Frazier’s scores suggested
“intellectual functioning at around the cusp of the ‘mildly retarded’ and ‘borderline intellectual
functioning’ ranges.” Id.

         The Bender and Aphasia tests did not go well either. On Part B of the Trail Making Test,
Frazier made two errors and took seven minutes to complete a task that “the vast majority of
unimpaired subjects can easily complete—without sequencing errors—in 60–90 seconds.” Id. at
1085.

         Dr. Smalldon also considered Frazier’s school records that had been gathered by the
court-appointed mitigation specialist.              Frazier’s elementary school records note that his
scholastic achievement was “not too bad, but [he] is a B.A. pupil.” Id. at 1120 (Elementary
School Record). Dr. Smalldon guessed that “B.A.” stood for “below average.” J.A. Vol. 8 at
3579:16 (Smalldon Test.). According to Frazier’s high school records, he received exclusively
“D” grades, except for physical education class in which he received two “Cs” and one “F.” J.A.
Vol. 3 at 1103 (High School Record). The records also reflect that the school classified Frazier



         2
           At trial, Dr. Smalldon admitted that “[t]here’s a little margin of error, so that, you know, maybe if a person
got a 70, maybe their real IQ is 67 or maybe it’s 73. There’s wiggle room that goes about five points either way. So
when I say 70 is the threshold that’s usually used, you have to be below that, you know, there’s a little gray area on
either side of 70.” J.A. Vol. 8 at 3535:10–16 (Smalldon Test.).
No. 11-4262                             Frazier v. Jenkins                                               Page 5

as a “slow learner,” that he attended special education classes, and that he withdrew from the
tenth grade at nineteen years old. Id. at 1103–04.

        Despite these tests and records, Dr. Smalldon did not find Frazier to be mentally retarded.
Dr. Smalldon reported that Frazier could cash his disability check (which he received based on a
finding of mental retardation), use a phone card, cook for himself, and travel on public
transportation. Id. at 1085. These actions led Dr. Smalldon to believe that Frazier functioned
“not far above the upper threshold that’s typically used for demarcating the domain of ‘mild
mental retardation.’” Id. at 1086.

        In anticipation of a hearing to determine Frazier’s mental capacity, Dr. Gregory Forgac—
a court-appointed clinical psychologist for the state—also met with Frazier for two hours and
fifteen minutes. Id. at 1092 (Forgac Report). Dr. Forgac found Frazier to be “attentive,” capable
of “express[ing] himself in a clear and effective manner,” and able to “maintain[] adequate eye
contact.” Id. at 1093. In his report, Dr. Forgac noted that Frazier had stated that he “couldn’t
learn when [he] went to school. Couldn’t get it right.” Id. at 1094 (internal quotation marks
omitted). Like Dr. Smalldon, Dr. Forgac administered the WAIS—III test. Frazier received a
Verbal IQ score of 81, a Performance IQ score of 73, and a Full Scale IQ score of 75. Id. at
1095–96. Dr. Forgac admitted a “95% confidence level” in the scores. Id. at 1096. Based on
these scores and Frazier’s ability to use the bus system and appear “neat and clean,” Dr. Forgac
found Frazier not to be mentally retarded. Id.

        On the basis of Dr. Forgac’s report and discussions with Dr. Forgac and Dr. Smalldon,3
Frazier’s counsel withdrew the motion for a determination of mental capacity. See J.A. Vol. 3 at
1447–51 (May 3, 2005 Tr.). The court granted defense counsel’s request and admitted Dr.
Forgac’s report into evidence. Id. at 1450:8–13. The following week, the state-trial-court judge
had enough worries to review Ohio’s test for mental retardation, as stated in State v. Lott, 779


        3
         Dr. Smalldon did not release his report until May 14, 2005—after Frazier’s trial counsel withdrew the
motion for determination of mental retardation. See J.A. Vol. 3 at 1447 (May 3, 2005 Tr.). However, Dr. Smalldon
had completed his evaluations, and counsel had “lengthy discussions with Dr. Smalldon” prior to counsel’s
withdrawal of the motion. Id. at 1448:21–22. Presumably those discussions touched on Dr. Smalldon’s findings.
Dr. Smalldon would later testify during the mitigation phase of Frazier’s trial, and Frazier’s counsel admitted Dr.
Smalldon’s report into evidence. See J.A. Vol. 8 at 3503–72 (Smalldon Test.); id. at 3573:7–11 (admission of
report).
No. 11-4262                        Frazier v. Jenkins                                      Page 6
N.E.2d 1011 (Ohio 2002), with defense counsel and to question counsel and Frazier on the
record.     Counsel stated that his decision to withdraw the motion was based upon both
psychologists finding (1) that Frazier had an IQ above 70; (2) that the Lott presumption against a
finding of mental retardation could not be rebutted based on Frazier’s “functional adaptation”;
and (3) that the psychologists’ findings would be useful at the mitigation phase. J.A. Vol. 4 at
1512–13 (May 9, 2005 Tr.). The trial court then engaged in a colloquy with Frazier during
which the defendant agreed to the withdrawal of the motion. Id. at 1513–14. At this time,
Frazier also rejected a plea agreement with the state in which he would plead guilty to a three-
judge panel and the state would tell the panel that it was not seeking the death penalty. Id. at
1505–1510.

          Frazier went to trial. The state called numerous witnesses and introduced more than one
hundred exhibits into evidence. At the close of the state’s case, Frazier’s counsel moved for a
judgment of acquittal pursuant to Ohio Rule of Criminal Procedure 29. J.A. Vol. 8 at 3303 (May
17, 2005 Tr.). The court rejected this motion. Id. at 3305:22–23. The defense offered no other
evidence or witnesses during the guilt phase. On May 18, the jury convicted Frazier of all counts
and specifications. J.A. Vol. 2 at 558–68 (Verdicts).

          During the mitigation phase, defense counsel called Dr. Smalldon to testify.          Dr.
Smalldon testified that “consultation to domestic courts” in child-custody cases represents “80 to
85 percent” of his practice. J.A. Vol. 8 at 3513:2–4 (Mitigation Tr.). Dr. Smalldon also stated
that he had served as a consultant in “close to 200” death-penalty cases over thirteen years. Id. at
3513:16–19. He reviewed many of his findings from his report discussed above. Id. at 3517–37;
3552–59. He further described Frazier’s difficult upbringing, including his troubling family
situation, and his substance-abuse history. Id. at 3537–45; 3559. Dr. Smalldon described the
effects of crack-cocaine addiction, though he noted that commenting too much on the
physiological effects of crack cocaine “would take [him] beyond [his] expertise.” Id. at 3568:2.
Despite this testimony, the jury recommended the death penalty. J.A. Vol. 2 at 571 (State Ct. J.).
No. 11-4262                       Frazier v. Jenkins                                       Page 7

B. Procedural History

        1. State-Court Proceedings

        Frazier appealed to the Ohio Supreme Court, raising twenty-four propositions of law,
including (1) a claim that Frazier is not eligible for the death penalty under Atkins; (2) several
claims of ineffective assistance of counsel for (a) failure to present evidence of mental
retardation, including testimony from a mental-retardation expert, (b) failure to suppress pre-trial
statements and evidence collected pursuant to a search warrant, and (c) failure to retain a
substance-abuse expert; and (3) a claim that the death penalty, generally, and by lethal injection,
in particular, violates the Eighth Amendment. See J.A. Vol. 2 at 617–45 (Br. in Ohio S. Ct.);
J.A. Vol. 1 at 109–11 (D. Ct. Op.) (listing the twenty-four propositions). The court addressed all
twenty-four propositions in turn. In relevant part: for the first time, the Ohio Supreme Court
held that a defendant could waive an Atkins claim, which Frazier did by withdrawing the motion
to determine mental capacity, and that he subsequently failed to carry his burden of proving plain
error. State v. Frazier, 873 N.E.2d 1263, 1291 (Ohio 2007). Similarly, it denied Frazier’s
ineffective-assistance-of-counsel claim related to mental retardation because of Dr. Forgac’s and
Smalldon’s IQ test results and a lack of countervailing evidence. Id. at 1291–92.

        The court also held that there was otherwise no ineffective assistance of counsel.
According to the Ohio Supreme Court, Frazier’s counsel did not err by failing to suppress
Frazier’s pre-trial statements to police because there was no evidence of police coercion or that
Frazier could not make a voluntary and knowing waiver. Id. at 1285. Likewise, it dismissed his
claim regarding failure to challenge evidence obtained according to a search warrant. Id. at
1286. The court rejected Frazier’s final ineffective-assistance claim based on a failure to retain a
substance-abuse expert because it found that Dr. Smalldon had done a sufficient job. Id. at 1301.

        The court summarily rejected Frazier’s challenges to the death penalty and lethal
injection.   Id. at 1302.   Finally, after rejecting Frazier’s other, unrelated claims, the court
reweighed the evidence and affirmed the trial court’s imposition of the death penalty. Id. at
1305.
No. 11-4262                        Frazier v. Jenkins                                         Page 8

       While Frazier’s direct appeal was pending in the Ohio Supreme Court, he filed an
application for post-conviction relief in the state trial court, asserting nine claims for relief. That
court rejected Frazier’s motion, finding that it was barred by principles of res judicata. He
appealed to the state court of appeals, arguing that (1) he was ineligible for the death penalty due
to being mentally retarded; (2) he was denied effective assistance of counsel because of failure to
(a) assert mental retardation, (b) present evidence related to his background at mitigation, and
(c) present testimony of a substance-abuse expert; and (3) the death penalty by lethal injection is
unconstitutional. J.A. Vol. 3 at 985–1002 (Br. in Ohio Ct. of Appeals); J.A. Vol. 1 at 111–12 (D.
Ct. Op.) (listing claims). As part of his submissions, Frazier included an affidavit from Dr.
Timothy Rheinscheld, asserting that Frazier could be mentally retarded based on the IQ test’s
margin of error, J.A. Vol. 2 at 773; affidavits from family members, id. at 793–98; a letter from
the Social Security Administration, stating that Frazier received benefits due to his mental
retardation, id. at 791–92; and an affidavit and report from a substance-abuse expert, id. at 799–
812. State v. Frazier, No. L-07-1388, 2008 WL 4408645, at *6–7 (Ohio Ct. App. Sept. 30,
2008). The Ohio Court of Appeals also rejected his claims. Id. at *15.

       First, the court cited Ohio’s doctrine of res judicata, which prohibits a defendant from
raising arguments that were made or could have been made at trial or on direct appeal. Id. at *9
(citing State v. Perry, 226 N.E.2d 104, 108 (Ohio 1967)). On this standard, the state court of
appeals held that the Ohio Supreme Court had decided Frazier’s claims or that he could have
raised them on appeal; therefore, they were barred by res judicata. Id. at *10–11. The state court
of appeals, however, also recognized that an exception to this procedural bar exists if the
defendant can put forward material evidence outside the record. Id. (citing State v. Cowan, 783
N.E.2d 955, 958 (Ohio Ct. App. 2002)). However, it held that Frazier’s additional submissions
were cumulative and did not trigger the recognized exception to res judicata. Id. at *10–12.

2. Federal Habeas Proceedings

       On September 11, 2009, Frazier filed a petition for a writ of habeas corpus in federal
district court. He asserted fifteen grounds for relief, including (1) an Atkins claim; (2) a claim of
ineffective assistance of counsel for (a) failing to raise an Atkins claim, (b) failing to request a
mental-retardation expert, (c) failing to move to suppress evidence, (d) failing to investigate
No. 11-4262                          Frazier v. Jenkins                                    Page 9

Frazier’s background during mitigation, and (e) failing to obtain a substance-abuse expert; and
(3) a challenge to lethal injection. See J.A. Vol. 1 at 34–95 (Pet. for Writ); id. at 113–15 (D. Ct.
Op.). The federal district court found that Frazier waived his Atkins claim, id. at 139 (D. Ct.
Op.); it also found that Frazier’s Atkins and Atkins-related ineffective-assistance-of-counsel
claims were barred by res judicata, id. at 141. Despite these procedural defaults, the court
evaluated Frazier’s mental-retardation claim de novo because the Ohio Supreme Court reviewed
Frazier’s Atkins claim only for plain error. Id. at 142. Nonetheless, the district court found that
Frazier could not satisfy his burden even under this standard. Id. at 150. It reviewed Frazier’s
other claims on the merits, but it rejected them as well.

       This appeal followed. The district court granted a certificate of appealability on Frazier’s
Atkins claim, Atkins-based ineffective-assistance-of-counsel claim, and his failure-to-suppress-
evidence claim. Id. at 206. This court granted a certificate of appealability on three additional
claims: (1) ineffective assistance of counsel for failing to investigate Frazier’s background;
(2) ineffective assistance for failing to retain a substance-abuse expert; and (3) the
unconstitutionality of Ohio’s lethal-injection system.      See Frazier v. Bobby, No. 11-4262
(6th Cir. June 13, 2012) (order).

                                    II. STANDARD OF REVIEW

       Prisoners may not be held “in violation of the Constitution or laws or treaties of the
United States.” 28 U.S.C. § 2254(a). Despite the simplicity of this command and the proud
history of the Great Writ, our review of state-court convictions is carefully circumscribed under
the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104–132,
110 Stat. 1214. First, for us to consider a state prisoner’s habeas petition in federal court, the
prisoner must clear two procedural hurdles. One, a petitioner must exhaust his state-court
remedies. 28 U.S.C. § 2254(b)(1)(A). Two, if a state court denies relief on adequate and
independent procedural grounds, a federal court may entertain those claims only if the petitioner
shows “cause and prejudice” for failing to comply with state procedures, Murray v. Carrier,
477 U.S. 478, 486 (1986), or if refusing to hear the claim would result in a “fundamental
miscarriage of justice,” id. at 495–96 (internal quotation marks omitted).
No. 11-4262                       Frazier v. Jenkins                                       Page 10

       Second, provided that the petitioner exhausted his claims in state court and the state court
rendered a decision on the merits, we must defer to the state court’s decision of a claim unless its
decision “was contrary to, or involved an unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United States . . . .” 28 U.S.C. § 2254(d)(1).
“Clearly established law,” as the Supreme Court has reminded us, “includes only ‘the holdings,
as opposed to the dicta, of [the Supreme] Court’s decisions.’” White v. Woodall, 134 S. Ct.
1697, 1702 (2014) (quoting Williams v. Taylor, 529 U.S. 362, 412 (2000)). Moreover, “an
unreasonable application of” clearly established Federal law requires a state-court decision to be
“objectively unreasonable,” meaning that “a state prisoner must show that the state court’s ruling
on the claim being presented in federal court was so lacking in justification that there was an
error well understood and comprehended in existing law beyond any possibility for fairminded
disagreement.” Id. (internal quotation marks omitted).

       These standards are “difficult to meet, . . . [and they were] meant to be.” Harrington v.
Richter, 131 S. Ct. 770, 786 (2011). The petitioner’s burden is made even heavier by the fact
that we, as a federal court, are “limited to the record that was before the state court that
adjudicated the prisoner’s claim on the merits.” Greene v. Fisher, 132 S. Ct. 38, 44 (2011)
(citing Cullen v. Pinholster, 131 S. Ct. 1388, 1398 (2011)). We are also limited to the law as it
existed at the time of the state court’s decision if we are reviewing a state court’s merits
determination under § 2254(d). Id. at 44–45; see also Cunningham v. Hudson, --- F.3d ---, 2014
WL 2853721, at *8 n.4 (6th Cir. 2014) (noting that these restrictions apply only when federal
courts are reviewing state-court merits determinations).

       In this case, the district court determined that none of Frazier’s claims cleared all of these
hurdles and, therefore, denied Frazier’s petition. We review this decision de novo. Murphy v.
Ohio, 551 F.3d 485, 493 (6th Cir. 2009).

                                         III. ANALYSIS

A. Atkins Claim

       Frazier’s first contention is that he is not eligible for the death penalty under Atkins v.
Virginia, 536 U.S. 304 (2002), and State v. Lott, 779 N.E.2d 1011 (Ohio 2002), because he is
No. 11-4262                              Frazier v. Jenkins                                                 Page 11

mentally retarded. In Atkins, the Supreme Court held that the Eighth Amendment bars execution
of the mentally retarded, 536 U.S. at 321, but it left “‘to the [s]tate[s] the task of developing
appropriate ways to enforce the constitutional restriction upon [their] execution of sentences,’”
id. at 317 (quoting Ford v. Wainwright, 477 U.S. 399, 405, 416–17 (1986)) (second and third
alterations in original). In Lott, the Ohio Supreme Court held that a defendant must prove—by a
preponderance of the evidence—three things to be ineligible for the death penalty:
“(1) significantly subaverage intellectual functioning, (2) significant limitations in two or more
adaptive skills, such as communication, self-care, and self-direction, and (3) onset before the age
of 18.” 779 N.E.2d at 1014. Additionally, the Lott court erected a “rebuttable presumption that a
defendant is not mentally retarded if his or her IQ is above 70.”4 Id.

         Frazier’s claim of mental retardation is complicated by the fact that there has never been
a determination on the merits of whether Frazier is mentally retarded because Frazier’s counsel
withdrew the motion before the state trial court to determine mental capacity. On direct appeal,
the Ohio Supreme Court held that a defendant could forfeit his rights under Atkins. In this case,
it concluded that Frazier had done so by withdrawing his request for a hearing on the issue and
by not complying with the contemporaneous objection rule. In any event, the Ohio Supreme
Court determined that “there [was] no error, plain or otherwise” in imposing the death penalty.5
Frazier, 873 N.E.2d at 1291–92. Moreover, on post-conviction review, the Ohio Court of
Appeals applied the doctrine of res judicata and refused on procedural grounds to consider



         4
           In Hall v. Florida, 134 S. Ct. 1986 (2014), the United States Supreme Court struck down Florida’s
implementation of Atkins because Florida required a valid IQ score of 70 or below (with no exceptions) for a
defendant to be considered mentally retarded. Hall, 134 S. Ct. at 2001. The Court noted that “Florida’s rule [was]
in direct opposition to the views of those who design, administer, and interpret the IQ test. By failing to take into
account the standard error of measurement, Florida’s law not only contradicts the test’s own design but also bars an
essential part of a sentencing court’s inquiry into adaptive functioning.” Id. Such an arrangement, the Court
concluded, “contravenes our Nation’s commitment to dignity and its duty to teach human decency as the mark of a
civilized world.” Id.
         5
           We have repeatedly held that plain-error review is not equivalent to adjudication on the merits, which
would trigger AEDPA deference. See, e.g., Girts v. Yanai, 501 F.3d 743, 755 (6th Cir. 2007) (“‘[P]lain error review
by a state appellate court does not constitute a waiver of state procedural default rules.’” (citation omitted;
alterations added and deleted)); Keith v. Mitchell, 455 F.3d 662, 673 (6th Cir. 2006) (“[T]he Ohio Supreme Court’s
plain error review does not constitute a waiver of the state’s procedural default rules and resurrect the issue for [the
defendant].”); Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006) (“Plain error analysis is more properly
viewed as a court’s right to overlook procedural defects to prevent manifest injustice, but is not equivalent to a
review of the merits.”); Scott v. Mitchell, 209 F.3d 854, 866–67 (6th Cir. 2000); see also Taylor v. McKee, 649 F.3d
446, 450 (6th Cir. 2011) (“[The] application of plain-error review prevented the state court from fully considering
the merits . . . .”).
No. 11-4262                             Frazier v. Jenkins                                               Page 12

Frazier’s argument.6 See Frazier, 2008 WL 4408645, at *10. The state now argues (and Frazier
agrees) that this claim is procedurally defaulted.               See Pet’r Br. at 35; Resp’t Br. at 31.
Nonetheless, Frazier contends that we should review his substantive Atkins claim because
(1) Frazier lacked the capacity to waive his rights; (2) his trial counsel’s constitutionally
defective performance excuses the failure to comply with the contemporaneous-objection rule;
and (3) he is actually innocent of the death penalty—meaning that he is actually mentally
retarded. See Pet’r Br. at 35–39.

        Frazier’s first argument fails because he did not assert in the district court that his waiver
was invalid due to his mental incapacity. See R. 24 (Traverse at 15–32) (Page ID #294–311).
Generally, we will not address arguments raised for the first time on appeal. See Bruederle v.
Louisville Metro Gov’t, 687 F.3d 771, 777–78 (6th Cir. 2012); Spengler v. ADT Sec. Servs., Inc.,
505 F.3d 456, 458 (6th Cir. 2007); J.C. Wyckoff & Assocs., Inc. v. Standard Fire Ins. Co., 936
F.2d 1474, 1488 (6th Cir. 1991). We decline to do so here.

        Frazier’s second argument—that the procedural bar should be excused because his
counsel’s ineffective assistance caused the Ohio Supreme Court to enforce the contemporaneous-
objection rule and, thus, prejudiced his case—is beside the point because it does not show cause
and prejudice with regard to the Ohio Court of Appeals’ res judicata decision.

        Frazier’s third argument—that he is actually innocent of the death penalty—cuts through
all of the potential procedural bars and is properly before us. McQuiggin v. Perkins, 133 S. Ct.
1924, 1928 (2013). In run-of-the-mill procedural-default cases, a defendant would need to show
that failing to address his claims, despite procedural bars, would result in a “miscarriage of
justice,” meaning that the defendant is actually innocent of the crime. Carrier, 477 U.S. at 496.
The United States Supreme Court, in Sawyer v. Whitley, 505 U.S. 333 (1992), extended this
exception to the death-penalty context, and as a result, a death-row prisoner can escape
procedural default if he can “show by clear and convincing evidence that, but for a constitutional
error, no reasonable juror would have found the petitioner eligible for the death penalty under the


        6
          As the last reasoned judgment on Frazier’s Atkins claim and in the absence of a merits determination, this
decision by the Ohio Court of Appeals is the relevant one for purposes of habeas review of this issue. Ylst v.
Nunnemaker, 501 U.S. 797, 805 (1991). Therefore, we consider the evidence put before this state court in
determining whether habeas relief is appropriate. Pinholster, 131 S. Ct. at 1398.
No. 11-4262                       Frazier v. Jenkins                                     Page 13

applicable state law.” Id. at 336. Here, Frazier needs to show that he satisfies Ohio’s definition
of mentally retarded under this heightened standard, which “is not a light burden and should not
be confused with the less stringent, proof by a preponderance of the evidence.” Elec. Workers
Pension Trust Fund of Local Union # 58 v. Gary’s Elec. Serv. Co., 340 F.3d 373, 379 (6th Cir.
2003). The district court found that Frazier could not make the necessary showing, and on the
record before us, we must agree with that conclusion.

       1. Significantly Subaverage Intellectual Functioning

       Frazier must first show that he has “significantly subaverage intellectual functioning,”
which Ohio and many states have defined as having an IQ of 70 or lower. Lott, 779 N.E.2d at
1014 (citing other state statutes). Dr. Smalldon and Dr. Forgac found that Frazier had Full Scale
IQ scores of 72 and 75, respectively. While these scores are slightly above the magic number of
70, Frazier contends that they are within the WAIS—III test’s standard error of measurement of
five points and that, as a result, he should be considered to have significantly subaverage
intellectual functioning.   In support of this argument, Frazier submitted Dr. Rheinscheld’s
affidavit, see J.A. Vol. 2 at 774 (Rheinscheld Aff.), and importantly, Dr. Smalldon admitted this
fact during his testimony during the penalty phase of trial, see J.A. Vol. 8 at 3535 (“There’s
wiggle room that goes about five points either way.”).

       In response, the state argues that Lott forecloses consideration of the standard error of
measurement given that the Ohio Supreme Court erected a presumption against finding a
defendant mentally retarded if his IQ scores are above 70. After Hall v. Florida, it is unclear
whether this argument holds much water. In Hall, the Supreme Court emphatically stated that
“[i]ntellectual disability is a condition, not a number” and that “[c]ourts must recognize, as does
the medical community, that the IQ test is imprecise.” 134 S. Ct. at 2001 (citations omitted).
We need not determine the precise reach of Hall in this case, however, because Frazier has not
carried his burden of showing that he meets the second Lott prong.

       2. Significant Limitations in Two or More Adaptive Skills

       Frazier must also demonstrate that he has “significant limitations in two or more adaptive
skills . . . .” Lott, 779 N.E.2d at 1014. The Ohio Supreme Court took this prong from the
No. 11-4262                              Frazier v. Jenkins                                                 Page 14

American Association on Mental Retardation (“AAMR”) and the APA’s definitions of mental
retardation.      Id.      Adaptive skills include:             “‘communication, self-care, home living,
social/interpersonal skills, use of community resources, self-direction, functional academic skills,
work, leisure, health, and safety.’” Atkins, 536 U.S. at 308 n.3 (quoting APA, Diagnostic and
Statistical Manual of Mental Disorders 41 (4th ed. 2000) (“DSM–4”)). In 2002, the AAMR
revised its definition, though there was little substantive change. See Pet’r Br. at 24 (citing
AAMR, Mental Retardation: Definition, Classification, and Systems of Supports (10th ed.
2002)); Resp’t Br. at 46 n.7 (same).

         In the district court, Frazier argued that his subaverage intellectual functioning resulted in
limitations to his functional academic and work skills.7 J.A. Vol. 1 at 39 (Pet. for Writ). The
district court found Frazier’s arguments lacking, and we agree that Frazier has not shown by
clear and convincing evidence that his subaverage intellectual functioning caused significant
limitations in these skills. First, with regard to Frazier’s functional academic skills, the record is
mixed. In Frazier’s favor are the facts that he attended special-education classes, that he never
progressed beyond the tenth grade, that he earned two Cs, twenty-one Ds, and one F in high
school, and that he was labeled a “slow learner.” See J.A. Vol. 1 at 146–47 (D. Ct. Op.). Based
on this information and the tests conducted by Dr. Smalldon, Dr. Rheinscheld concluded that
Frazier “exhibit[ed] a significant deficit in the area of functional academics.” J.A. Vol. 2 at 775
(Rheinscheld Aff.). However, being placed in special-education classes does not necessarily
render someone mentally retarded. See, e.g., Sheeks v. Comm’r of Soc. Sec. Admin., 544 F.
App’x 639, 642 (6th Cir. 2013); Eddy v. Comm’r of Soc. Sec., 506 F. App’x 508, 510 (6th Cir.
2012).       And failing to complete high school does not necessarily result from subaverage
intellectual functioning.        The school records are also more muddled than Dr. Rheinscheld
suggests. For instance, Frazier’s elementary-school principal described his performance as “not
too bad” and noted that he was “working to his capacity” in response to a probation officer’s
request for information. J.A. Vol. 3 at 1120 (School Records). If Frazier needed to prove his
limitations only by a preponderance of the evidence, we might be inclined to agree with him;


         7
           In his briefing on appeal, Frazier claims to have significant limitations with regard to communications
skills and social/interpersonal skills. See Pet’r Br. at 26–30. Frazier, however, failed to raise these arguments in the
district court, and we decline to consider them for the first time on appeal. See Bruederle, 687 F.3d at 777–78;
Spengler, 505 F.3d at 458; J.C. Wyckoff, 936 F.2d at 1488.
No. 11-4262                              Frazier v. Jenkins                                               Page 15

however, at this stage of the litigation, Frazier’s proof must be clear and convincing. The limited
and muddled academic records make this impossible.

         Second, the record before us does not clearly and convincingly demonstrate that Frazier’s
subaverage intellectual functioning resulted in a significant limitation with regard to his ability to
work. On this point, Frazier offers the Social Security Administration’s diagnosis of Frazier as
mentally retarded and his checkered work history.                     Courts will consider Social Security
Administration records and rulings on mental retardation, see, e.g., Newman v. Harrington,
726 F.3d 921, 932–33 (7th Cir. 2013), but those administrative determinations are not dispositive
for purposes of an Atkins finding. In this case, the Social Security Administration’s records
actually create doubt as to whether Frazier has a significant limitation due to his subaverage
intellectual functioning. None of the Social Security Administration’s records relate to its
mental-retardation finding (because they were purportedly destroyed), and the records that have
been submitted detail the Social Security Administration’s prior findings contrary to its
subsequent finding of mental retardation. See J.A. Vol. 3 at 1162–65 (Soc. Sec. Records) (noting
only “slight” limitations in “maintaining social functions” and “restriction of activities of daily
living”); id. at 1171 (Soc. Sec. Records) (“No evidence of a sign or symptom [of mental
retardation or autism].”). Furthermore, when Dr. Smalldon “asked [Frazier] whether he’s ever
been ‘fired from’ any of the jobs that he’s held as an adult, [Frazier] replied, ‘I’ve lost jobs
‘cause I’d get in trouble. I’d drink.’” Id. at 1082 (Smalldon Report). These statements and
evaluations potentially indicate that Frazier’s difficulties maintaining employment are the result
of his behavior—not his subaverage intellectual functioning. Again, were we to evaluate this
evidence under the preponderance-of-the-evidence standard, we might be inclined to hold that
Frazier has demonstrated a significant limitation in this adaptive skill. Under the clear-and-
convincing-evidence standard, however, the conflicting information in the record requires us to
side against Frazier here.8 As a result, we cannot conclude that Frazier is actually innocent of the
death penalty, and his substantive Atkins claim remains procedurally defaulted.                           Thus, we
AFFIRM the district court’s denial of his petition on this claim.


         8
           Because we conclude that Frazier has failed to show by clear and convincing evidence that his subaverage
intellectual functioning resulted in significant limitations with regard to two adaptive skills, we decline to address
whether he can show onset before age eighteen.
No. 11-4262                       Frazier v. Jenkins                                      Page 16

B. Ineffective-Assistance-of-Counsel Claims

       Frazier next contends that his Sixth Amendment right to effective assistance of counsel
has been violated by counsel’s failure (1) to present evidence of mental retardation at an Atkins
hearing; (2) to move to suppress various pieces of evidence; (3) to investigate Frazier’s family
life and upbringing; and (4) to employ a substance-abuse expert. Our review of each of these
claims is governed by Strickland v. Washington, 466 U.S. 668 (1984), and its progeny. Under
Strickland, a convicted prisoner must make two showings. One, he “must identify the acts or
omissions of counsel that are alleged not to have been the result of reasonable professional
judgment. [We] must then determine whether, in light of all the circumstances, the identified
acts or omissions were outside the wide range of professionally competent assistance.” Id. at
690.   Two, he “must show that there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Id. at 694. If the
state court adjudicates a prisoner’s ineffective-assistance claim on the merits, these requirements
become even more stringent under AEDPA, because a defendant must show that a state court’s
application of Strickland was unreasonable, meaning that fairminded judges would all agree that
the state court erred. Richter, 131 S. Ct. at 786. We evaluate each claim in turn, though we
ultimately find none of them successful under AEDPA.

       1. Atkins-Based Claim

       Frazier first contends that his trial counsel provided constitutionally defective assistance
by withdrawing the motion for an Atkins hearing despite record evidence indicating that Frazier
might be mentally retarded. In particular, Frazier argues that his IQ scores are within the
standard error of measurement, that the Social Security Administration’s finding that he was
mentally retarded is particularly persuasive, and that counsel should have employed a mental-
retardation expert. When Frazier raised this claim and these arguments on direct appeal, the
Ohio Supreme Court rejected them on the merits. Frazier, 873 N.E.2d at 1292. Specifically, it
held that counsel’s representation was not constitutionally defective because: (1) Dr. Smalldon
testified that Frazier’s Full Scale IQ score of 72 was “pretty accurate”; (2) Frazier failed to
present evidence that linked his Social Security benefits to his mental retardation claim; (3) there
was no evidence that Frazier’s attorney failed to consult with him prior to withdrawing the
No. 11-4262                        Frazier v. Jenkins                                       Page 17

motion, particularly given Frazier’s in-court statements before the motion was withdrawn; and
(4) counsel was permitted to rely on the judgments of Dr. Smalldon and Dr. Forgac. Id. The
Ohio Supreme Court adjudicated this claim on the merits, and thus, we afford that decision
substantial deference under AEDPA. Under this deferential standard, we cannot conclude that
the Ohio Supreme Court’s ultimate decision was objectively unreasonable.

       Frazier’s main assignment of error is that his attorney failed to present evidence of mental
retardation at an Atkins hearing. His counsel claimed that they skipped the Atkins hearing
because Frazier’s Full Scale IQ scores were above 70, and on the advice of Dr. Smalldon and Dr.
Forgac, they did not believe that the Lott presumption could be overcome. J.A. Vol. 4 at 1512–
13. Given the record in this case, we find counsel’s performance troubling for two reasons.

       First, the Ohio courts have found defendants mentally retarded even though their IQ
scores exceeded 70. See, e.g., State v. Gumm, 864 N.E.2d 133 (Ohio Ct. App. 2006). Here,
there is plenty of evidence that suggests Frazier had a chance to overcome the Lott presumption
that he was not mentally retarded. Frazier had a well-documented history of academic struggles;
for instance, the top of his high school records read, “Frazier, James (Slow Learner).” His IQ
scores were within the standard error of measurement, and Dr. Smalldon could not complete
various tests because Frazier’s limited abilities “wouldn’t enable [Dr. Smalldon] to produce valid
profiles [from those tests].” J.A. Vol. 3 at 1075 (Smalldon Report). Moreover, the Social
Security Administration had been paying Frazier disability benefits for years based on a finding
of mental retardation. As we explained above, it is not clear from this evidence that Frazier
could have overcome the Lott presumption, but there is a non-frivolous chance that the state trial
court would have concluded that Frazier met the standard for mental retardation.

       Second and more fundamentally, we fail to see the downside in having a non-frivolous
Atkins hearing, and it is difficult to ascertain a strategic reason for withdrawing the motion in this
case. These hearings are before the judge, not the jury, see Lott, 779 N.E.2d at 1015, and thus,
no potentially prejudicial material would be kept from the jury by foregoing the hearing.
Moreover, to the extent that the evidence is helpful to Frazier, nothing bars counsel from
presenting the same information to the jury during the mitigation stage of trial (as happened
during Frazier’s trial). By choosing to withdraw the motion for an Atkins hearing, counsel
No. 11-4262                              Frazier v. Jenkins                                               Page 18

deprived Frazier of the best opportunity to create a full record on the issue and to allow the state-
trial-court judge—the judicial officer with the best sense of Frazier’s actual abilities—to decide
whether he met the Lott definition of mental retardation.

         While we find counsel’s performance questionable, the Ohio Supreme Court’s
application of Strickland in this case was not objectively unreasonable. Lawyers are permitted to
rely upon qualified experts, see Murphy, 551 F.3d at 500–01 (citing Hill v. Mitchell, 400 F.3d
308, 319 (6th Cir. 2005)), and in this case, Frazier’s own expert found him not to be mentally
retarded. Fairminded jurists could find that counsel’s reliance upon Dr. Smalldon’s opinion was
consistent with professional norms.

         Frazier also argues that counsel should have retained a mental-retardation specialist, but
as the district court noted, Dr. Smalldon had consulted in about 200 capital cases over thirteen
years, many of them involving issues of mental retardation. J.A. Vol. 1 at 145 (D. Ct. Op.).
Certainly, Dr. Rheinscheld may have testified differently, but Frazier has not shown that Dr.
Smalldon is unqualified.          More importantly, Dr. Smalldon actually met Frazier, while Dr.
Rheinscheld merely relied upon Dr. Smalldon’s reports and other materials available at trial. See
J.A. Vol. 2 at 773 (Rheinscheld Aff.). Therefore, Dr. Rheinscheld’s analysis is merely another
interpretation of Dr. Smalldon’s data. Given that Frazier has not shown that Dr. Smalldon’s
interpretation was unreasonable or that he was unqualified, counsel could rely upon Dr.
Smalldon’s recommendation—or so a reasonable jurist could find. As a result, we do not need to
determine whether counsel’s performance prejudiced Frazier, and we AFFIRM the denial of
Frazier’s petition on this claim.

         2. Failure-to-Suppress-Evidence Claim

         Frazier next claims that his trial counsel provided constitutionally defective
representation by not moving to suppress oral statements that Frazier made to the police.9
Specifically, Frazier argues that his counsel should have objected because Frazier lacked the

         9
           Frazier also offers a single statement, arguing that counsel should have moved to suppress evidence
gathered pursuant to various search warrants. See Pet’r Br. at 51. He offers no further elaboration on this point, and
therefore, we decline to consider it. Barany-Snyder v. Weiner, 539 F.3d 327, 331 (6th Cir. 2008) (“This cursory
argument has been waived, for issues adverted to in a perfunctory manner, unaccompanied by some effort at
developed argumentation, are deemed waived.” (internal quotation marks and alterations omitted)).
No. 11-4262                             Frazier v. Jenkins                                               Page 19

mental capacity to waive his Miranda rights knowingly and intelligently. On direct appeal, the
Ohio Supreme Court rejected this claim, holding, in part, that “there [was] no evidence of police
coercion or overreaching rendering Frazier’s statement involuntary” and that “there [was] no
evidence that Frazier was incapable of making a voluntary statement.”10 Frazier, 873 N.E.2d at
1285. This conclusion was not objectively unreasonable, and we must therefore affirm the denial
of Frazier’s petition on this claim.

        In Miranda v. Arizona, 384 U.S. 436 (1966), the Supreme Court recognized that the Fifth
Amendment grants suspects in custody “[the] privilege against self-incrimination and [the] right
to retained or appointed counsel.” Id. at 475 (citing Escobedo v. Illinois, 378 U.S. 478, 490 n.14
(1964)). If the government interrogates a suspect “without the presence of an attorney and a
statement is taken, a heavy burden rests on the government to demonstrate that the defendant
[voluntarily,] knowingly[,] and intelligently waived his [rights].” Id. Determining whether a
waiver is valid requires a two-part inquiry.

        First, the relinquishment of the right must have been voluntary in the sense that it
        was the product of a free and deliberate choice rather than intimidation, coercion,
        or deception. Second, the waiver must have been made with a full awareness of
        both the nature of the right being abandoned and the consequences of the decision
        to abandon it. Only if the “totality of the circumstances surrounding the
        interrogation” reveals both an uncoerced choice and the requisite level of
        comprehension may a court properly conclude that the Miranda rights have been
        waived.

Moran v. Burbine, 475 U.S. 412, 421 (1986) (quoting Fare v. Michael C., 442 U.S. 707, 725
(1979)).

        Frazier does not dispute that his Miranda waiver was made voluntarily; rather, he argues
that his mental retardation (or diminished mental capacity) precluded him from knowingly or
intelligently waiving his rights. The problem for Frazier is that he cites no cases holding that

        10
            A valid waiver must be “made voluntarily, knowingly, and intelligently.” Colorado v. Spring, 479 U.S.
564, 566 (1987) (citation omitted). The Ohio Supreme Court, however, discusses only voluntariness explicitly.
Nevertheless, we conclude that the Ohio Supreme Court evaluated whether Frazier’s waiver met all three
requirements because it considered “the totality of the circumstances, including the age, mentality, and prior
criminal experience of the accused; the length, intensity, and frequency of interrogation; the existence of physical
deprivation or mistreatment; and the existence of threat or inducement.” Frazier, 873 N.E.2d at 1285 (internal
quotation marks omitted). Moreover, the Ohio Supreme Court engaged with Frazier’s argument that his “low
intelligence” rendered his waiver invalid. See id. (“[Frazier’s] videotaped statements show that Frazier
comprehended the investigators’ questions, and he was able to express his thoughts and recall his actions in a
rational manner.”).
No. 11-4262                            Frazier v. Jenkins                                Page 20

mental retardation or a diminished mental capacity necessarily renders a person’s waiver
unknowing or unintelligent. To the contrary, this court and other courts have concluded that
“diminished mental capacity alone does not prevent a defendant from validly waiving his or her
Miranda rights.” Garner v. Mitchell, 557 F.3d 257, 264 (6th Cir. 2009) (en banc). Nor does
Frazier give specific reasons for why his particular intellectual disabilities made his waiver
invalid. As a result, we cannot conclude that there is a reasonable probability that a motion to
suppress would have succeeded, and therefore Frazier has failed to demonstrate that he was
prejudiced by his attorney’s failure to file such a motion. Consequently, we AFFIRM the denial
of Frazier’s petition on this point.

        3. Failure-to-Investigate Claim

        Frazier next claims that his trial counsel provided ineffective assistance by failing to
make “a full and adequate investigation into [his] background” prior to the penalty phase of his
trial. Pet’r Br. at 58. In particular, Frazier objects to his counsel’s failure to interview his
siblings and have them testify. Frazier asserts that his siblings would have “humanized him to
the jury,” id. at 60, and his siblings submitted affidavits regarding Frazier’s upbringing, trouble
in school, and general demeanor, see J.A. Vol. 2 at 793–98 (Affs.). The Ohio Court of Appeals
denied this claim on the merits, holding that “the mitigation evidence proposed by [Frazier] is
not sufficient to overcome the presumption that the decision not to ask [Frazier’s] siblings to
testify at the mitigation hearing was anything other than a tactical trial strategy.” Frazier, 2008
WL 4408645, at *12. Because the state court adjudicated this claim on the merits, we again
review Frazier’s assignment of error under AEDPA’s deferential standard.

        “The Eighth Amendment requires that the jury be able to consider and give effect to all
relevant mitigating evidence offered by petitioner.” Boyde v. California, 494 U.S. 370, 377–78
(1990). Under the Sixth Amendment, “counsel has a duty to make reasonable investigations” in
an attempt to find such evidence. Strickland, 466 U.S. at 691; see also Wiggins v. Smith,
539 U.S. 510, 521–22 (2003). “[T]horough investigation[s] of law and facts relevant to plausible
options are virtually unchallengeable,” but “a particular decision not to investigate must be
directly assessed for reasonableness in all the circumstances, applying a heavy measure of
deference to counsel’s judgments.” Strickland, 466 U.S. at 690–91. After all, “reasonably
No. 11-4262                       Frazier v. Jenkins                                    Page 21

diligent counsel may draw a line when they have good reason to think further investigation
would be a waste.” Rompilla v. Beard, 545 U.S. 374, 383 (2005). Even if counsel’s failure to
investigate was proven to be unreasonable, a prisoner must also “establish a reasonable
probability that a competent attorney, aware of the available mitigating evidence, would have
introduced it at sentencing, and that had the jury been confronted with this mitigating evidence,
there is a reasonable probability that it would have returned with a different sentence.” Wong v.
Belmontes, 558 U.S. 15, 20 (2009) (internal quotation marks, alterations, and ellipses omitted).
On this record, we cannot conclude that Frazier has offered proof demonstrating that the Ohio
court’s application of this test was objectively unreasonable.

       First, Frazier’s counsel received the assistance of a court-appointed mitigation specialist
that uncovered Frazier’s school records, juvenile records, health records, and records from the
Social Security Administration. See J.A. Vol. 3 at 1103–1331 (various records). These records
provide the basis for most of Frazier’s claims and cover a wide range of years and topics.
Furthermore, Dr. Smalldon interviewed Frazier, in part, regarding his upbringing. See id. at
1075–87 (Smalldon Report). Despite this information, which was introduced at trial, Frazier
argues that counsel should have also interviewed his siblings and called them to testify. The
problem for Frazier is that two of his three siblings, who Frazier argues should have been
interviewed, admitted to speaking with Frazier’s counsel. See J.A. Vol. 2 at 796 (Jean Frazier
Aff.); id. at 797 (Nathaniel Frazier Aff.). Moreover, counsel has discretion over deciding which
witnesses to call and how to examine them. Gonzalez v. United States, 553 U.S. 242, 249
(2008). As a result, we cannot hold that the Ohio Court of Appeals was objectively unreasonable
in concluding that counsel performed an adequate investigation.

       Second, even if counsel’s investigation was lacking, Frazier has failed to demonstrate that
the Ohio Court of Appeals made an objectively unreasonable decision by holding that Frazier
was not prejudiced by such deficient performance. The affidavits submitted by Frazier’s siblings
state that they would have testified that Frazier grew up in poverty and that Frazier attended
special-education classes. J.A. Vol. 2 at 793 (John Frazier Aff.); see also id. at 795–96 (Jean
Frazier Aff.). Dr. Smalldon, however, testified to these facts. See, e.g., J.A. Vol. 8 at 3532:19–
22, 3539:1–3540:8, 3569:16–3570:19 (Smalldon Test.). Perhaps the jurors would have been
No. 11-4262                             Frazier v. Jenkins                                                Page 22

more sympathetic to Frazier if his siblings testified to these facts directly, but as noted above,
from whom a jury learns certain information is a decision for trial counsel. Gonzalez, 553 U.S.
at 249. We agree with the Ohio Court of Appeals that the information to which Frazier’s siblings
allude in the affidavits is cumulative, and therefore, Frazier was not prejudiced by counsel’s
decisions. As a result, we AFFIRM the district court’s denial of Frazier’s petition on this issue.

          4. Failure-to-Retain-Substance-Abuse-Expert Claim

          Finally, Frazier claims that his counsel provided ineffective assistance by failing to retain
a substance-abuse expert for the penalty phase of trial. Frazier argues that a substance-abuse
expert would have explained to the jury how “Frazier’s limited cognitive functioning and drug
abuse ha[d] a synergistic effect . . . [that each one] exacerbated the effects of the other, further
impairing Frazier’s cognitive functioning.” Pet’r Br. at 62. For support, Frazier submits an
affidavit from Dr. Robert Smith, testifying to the same. See J.A. Vol. 2 at 799–807 (Smith Aff.).
The Ohio Supreme Court rejected this claim on the merits, holding that Dr. Smalldon adequately
testified to Frazier’s prior drug and alcohol abuse. Once again, we apply AEDPA deference, and
we conclude that the Ohio Supreme Court’s decision was not objectively unreasonable.

          The record shows that Dr. Smalldon testified regarding Frazier’s drug and alcohol abuse,
particularly his crack-cocaine use. See J.A. Vol. 8 at 3566:10–3569:3 (Smalldon Test.) He
explained the behavioral effects of “acute crack cocaine intoxication.” Id. at 3567:3 (Smalldon
Test.).    Additionally, Dr. Smalldon hypothesized that Frazier’s drug use may have led to
“hyperarousal, . . . extreme aggressiveness, irritability, . . . restlessness[,] and agitation.”11 Id. at
3567:18–20 (Smalldon Test.). As before, the jury might have been more receptive to a different
messenger, but who testifies is generally a decision for counsel.                       Because Dr. Smalldon
testified—at length and in detail—to the effects of crack-cocaine abuse, the Ohio Supreme Court
was not unreasonable to conclude that counsel did not provide ineffective assistance by failing to
employ a substance-abuse expert and that Frazier was not prejudiced by counsel’s failure to


          11
            Dr. Smalldon did state that discussing the “physiology of addiction . . . would take [him] beyond [his]
expertise,” id. at 3568:1–2 (Smalldon Test.), but the state court would not be unreasonable in concluding that he had
sufficient knowledge, based on his experience and the detailed testimony that he gave, to inform the jury adequately
of the effects of drug abuse on individuals.
No. 11-4262                        Frazier v. Jenkins                                      Page 23

introduce cumulative evidence. Therefore, we AFFIRM the denial of Frazier’s petition on this
claim.

C. Challenge to Ohio’s Lethal-Injection Regime

         Finally, Frazier contends that Ohio’s administration of the death penalty is
unconstitutional. The Ohio Supreme Court summarily rejected this claim on the merits, and the
district court denied Frazier’s petition. Frazier admits that the United States Supreme Court, in
Baze v. Rees, 553 U.S. 35 (2008), held that execution by lethal injection is not per se
unconstitutional, but he contends that “the implementation of the method of execution could
implicate the Eighth Amendment prohibition against cruel and unusual punishment.” Pet’r Br. at
67. In his briefing on appeal, Frazier does not offer an argument on the merits of his Eighth
Amendment claim; instead, he asks us to “remand this case back to the district court to permit
Frazier to join in the lethal injection litigation at the district court level or await the result of
Judge Katz’ findings in Case No. 1:03-cv-1192.” Pet’r Br. at 68.

         At oral argument, Frazier’s counsel notified our panel that Frazier is a party to an
ongoing action, filed under 42 U.S.C. § 1983, challenging Ohio’s lethal-injection regime. See
Docket, In re Ohio Execution Protocol Litigation, Case No. 2:11-CV-01016-GLF-MRA (S.D.
Ohio) (Frost, J.). We think that that litigation is the proper avenue for Frazier to bring this
constitutional challenge. As we stated in Scott v. Houk, --- F.3d ---, 2014 WL 3702438 (6th Cir.
July 28, 2014), “in order to obtain relief from his sentence, [Frazier] would first have to gather
facts showing that Ohio is unable to administer lethal injection in a constitutionally permissible
manner. And this is precisely the type of discovery that [Frazier] can pursue in his § 1983
litigation.” Id. at *12. Therefore, we AFFIRM the district court’s denial of Frazier’s petition on
this claim.

                                       IV. CONCLUSION

         Frazier’s substantive Atkins claim remains procedurally defaulted because he has not
shown by clear and convincing evidence that he is mentally retarded. Under applicable law, the
Ohio courts were not objectively unreasonable in rejecting his ineffective-assistance claims, and
Frazier’s constitutional challenge to Ohio’s lethal-injection protocol requires the accumulation of
No. 11-4262                      Frazier v. Jenkins                                    Page 24

evidence in another court. Therefore, we AFFIRM the district court’s denial of Frazier’s petition
for a writ of habeas corpus.
No. 11-4262                        Frazier v. Jenkins                                      Page 25

                                 ___________________________

                                  CONCURRENCE IN PART
                                 ___________________________

       SUTTON, Circuit Judge, concurring in part and concurring in the judgment. I join all of
the Court’s thorough opinion, save Section III.A. When Frazier procedurally defaulted his claim
under Atkins v. Virginia, 536 U.S. 304 (2002), by withdrawing it during the trial, that prompted
two questions: Does AEDPA deference apply to the Ohio Supreme Court’s subsequent plain-
error ruling with respect to Frazier’s Atkins claim?        Does the nature of an Atkins claim
necessarily excuse any default? Section III.A of the majority opinion answers no and yes. I
would answer yes and no.

       1. The majority reasons that state-court plain-error decisions never receive AEDPA
deference. That cannot be squared with Harrington v. Richter, 562 U.S. 86 (2011), and Johnson
v. Williams, 133 S. Ct. 1088 (2013), which tell us to presume that state courts adjudicate federal
claims on their merits in ambiguous situations. This claim is not even ambiguous. The Ohio
Supreme Court found “no error, plain or otherwise” on direct review, clearly rejecting the federal
claim on the merits. State v. Frazier, 873 N.E.2d 1263, 1291–92 (Ohio 2007).

       As I understand the majority’s contrary position, it is premised on the intuition that a
federal habeas claim cannot be two things at the same time: procedurally defaulted under state
law and adjudicated on the merits under federal law. But intuition and federal habeas law do not
always go together, and this is one of those occasions. In the course of enforcing a state-law
procedural-default rule, a state court may well address the merits of the federal claim, as this case
illustrates. Prong one of plain-error review under Ohio law, as under the law of other States,
allows a state court to consider the merits of the forfeited claim. While the Ohio Supreme Court
did not have to address this prong of the inquiry, it did, creating an adjudication on the merits.
Claims like this one thus may be rejected on two grounds: that no cause and prejudice exists to
excuse the procedural default or that the claim fails to satisfy AEDPA deference (even if the
default is excused).
No. 11-4262                       Frazier v. Jenkins                                      Page 26

       We have been down this road before, and Fleming v. Metrish, 556 F.3d 520 (6th Cir.
2006), tells us how to navigate it. It makes clear as day that a state court’s plain-error review of
an issue may receive AEDPA deference when the state court addresses the merits of the federal
claim. Id. at 530–32. As it reminds us, the question of procedural default is “independent of the
question of whether Congress requires deference pursuant to AEDPA.” Id. at 530. The one
question concerns whether we can review the claim at all; the other concerns how we review it.
The majority’s approach not only conflicts with our precedent but also with precedent from other
circuits. Lee v. Comm’r, Ala. Dep’t of Corrs., 726 F.3d 1172, 1207–10 (11th Cir. 2013);
Douglas v. Workman, 560 F.3d 1156, 1170–71, 1177–79 (10th Cir. 2009).

       One other thing. The majority sidesteps this approach in part by treating the Ohio Court
of Appeals’ post-conviction decision as the key state-court judgment at issue instead of the Ohio
Supreme Court’s decision on direct appeal. In habeas proceedings, however, we review the last
reasoned state-court judgment. See Ylst v. Nunnemaker, 501 U.S. 797, 805 (1991). The Ohio
Court of Appeals did not issue a reasoned judgment because it declined to review Frazier’s
Atkins claim on state-law res judicata grounds. See Cone v. Bell, 556 U.S. 449, 465–67 (2009).
By declining to treat the Ohio Supreme Court’s decision on direct review as the relevant one, the
majority permits consideration of new evidence put before the Ohio Court of Appeals (the Social
Security records and the Reinscheld affidavit). That is inconsistent with conventional habeas
principles. See Cullen v. Pinholster, 131 S. Ct. 1388, 1398, 1400 n.7 (2011).

       2. The majority separately concludes that procedural defaults do not apply to Atkins
claims on “actual innocence” grounds. See Herrera v. Collins, 506 U.S 390, 404 (1993); Sawyer
v. Whitley, 505 U.S. 333, 336 (1992). Because Atkins establishes that the Constitution prohibits
the imposition of capital sentences on the mentally disabled, the majority reasons, an inmate who
can show by clear and convincing evidence that he was mentally disabled at the time of the
crime will always be “actually innocent” of the death penalty and thus be excused from
traditional cause-and-prejudice requirements for overcoming the default.

       Two responses. First, this argument does not solve the problem identified above—that
AEDPA deference applies to the Ohio Supreme Court’s adjudication on the merits of the Atkins
No. 11-4262                        Frazier v. Jenkins                                       Page 27

claim. Frazier cannot show that the state court’s ruling was unreasonable, as the majority surely
agrees because it rejects that claim even without applying deference.

       Second, the majority places more weight on Sawyer and Herrera than they can bear. The
death-row inmate in Sawyer sought to avoid procedural default of potential Brady and Strickland
claims by arguing that, but for the alleged violations, he could have introduced evidence negating
a state-law element of death-penalty eligibility. The Supreme Court agreed with his logic but
held that he failed his own test. Sawyer, 505 U.S. at 352. That test, the Court later explained,
requires the petitioner to “seek excusal of a procedural error [i.e., a procedural default] so that he
may bring an independent constitutional claim challenging his conviction or sentence.” Herrera,
506 U.S at 404 (emphasis added). That is not this case. Frazier offers a gateway claim of actual
innocence (that he was actually innocent of the death sentence given his mental acuity) but no
“independent constitutional claim” attached to it. Without the one, he cannot bring the other.
Otherwise, the concept of procedural default would never apply to Atkins claims—a remarkable
irony given the Court’s decision to delegate to state courts the best way to implement and
enforce Atkins, 536 U.S. at 317 (“[W]e leave to the States the task of developing appropriate
ways to enforce the constitutional restriction upon their execution of sentences.” (internal
quotation marks omitted)), and a remarkable irony given the “well-established principle of
federalism that a state decision resting on an adequate foundation of state substantive law is
immune from review in the federal courts,” Wainwright v. Sykes, 433 U.S. 72, 81 (1977).

       For these reasons, I join all but Section III.A of the majority opinion.